Title: To Thomas Jefferson from William Eustis, 2 June 1805
From: Eustis, William
To: Jefferson, Thomas


                  
                     Sir,
                     Dorchester near Boston June 2. 1805.
                  
                  Having ever considered appointments to office among the most delicate and perplexing duties which attach to the chief magistracy, and feeling a personal responsibility for every word of commendation in favor of a candidate, I think it a duty to communicate some information which I have received respecting the Mr Avery who was in Washington the last winter and whom I may be considered as having in some degree recommended to your favorable opinion. It is in substance that during his residence in France, his conduct was such as to reflect no honor on himself or credit to his country. Percieving him to be well received by Governor Hull, I have given him this information derived from some Americans who were acquainted with the habits of Mr A in France and whose testimony is equally disinterested & unquestionable. Knowing at the same time that your recommendation will amount to a command with the Governor, and believing that seasonable information of the course pursued by Mr A while in France would have impressed on the mind of the President a very different opinion of his character, I could not resist an inclination so far to intrude on your valuable moments as to communicate the information. It is possible that misfortunes may in the present instance have led to habits & conduct which would have been unknown or avoided in better circumstances: but the man who enjoys the favor of a virtuous magistrate over a free & virtuous people ought to have his path marked with honor and integrity.
                  Our legislature with the aid of nineteen additional delegates from Boston will have a lank majority in all its branches—this new & extraordinary measure is considered by the reflecting men of the federal party as their finishing stroke—and I have no doubt but the next year will verify their apprehensions—there appears to me a pride of corps among them to act to the full & to the last—and in the last agony many among them would be willing to rally in their fall & bury in their ruin the stable institutions of the country—spero scio meliora—
                  The health of old General Lincoln the Collector has received a severe shock since my return—he has recovered sed non est qualis erat—he may wear the summer and the year thro’.
                  It has been repeatedly mentioned among our friends that a tour thro’ the Eastern States by the President might at the same time prove healthful and agreeable to him and politically useful. I take the liberty to mention it because the present summer appears to me more eligible than any other. Among all the uncertainties of life that of life itself is not the least: and if, in a disposition carpere diem the public concerns should permit and inclination point to this direction you would make happy many thousand Republicans in Masstts and among them your most respectful & obedt. Servt.
                  
                     William Eustis.
                  
               